

AWARD NOTICE
AND
NONQUALIFIED STOCK OPTION AGREEMENT


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


Participant has been granted stock options with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Nonqualified Stock Option Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice shall have the
meanings set forth in the Nonqualified Stock Option Agreement and the Plan.


Participant: Participant_Name


Date of Grant: Date_of_Grant


Vesting Start Date: Vesting_Start_Date


Exercise Price: Exercise_Price


Number of Shares Subject to Option: Number_of_Shares shares


Vesting Schedule:


The Option shall become vested and exercisable with respect to 1/3rd of the
total number of shares covered by the Option on First_Vesting_Start_Date,
Second_Vesting_Start_Date and Third_Vesting_Start_Date, subject to the
Participant’s continued employment through the applicable vesting date. If the
number of shares is not evenly divisible by three, then no fractional share
shall vest and the installments shall be as equal as possible with the smaller
installments vesting first. Each such right of purchase shall be cumulative and
shall continue, unless sooner exercised or terminated as herein provided, during
the remaining period of the Exercise Term.




--------------------------------------------------------------------------------



NONQUALIFIED STOCK OPTION AGREEMENT


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


This Nonqualified Stock Option Agreement (this “Agreement”), effective as of the
Date of Grant (as defined below), is between Hilton Worldwide Holdings Inc., a
Delaware corporation (the “Company”), and the Participant (as defined below).


WHEREAS, the Company has adopted the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan (the “Plan”) in order to provide additional incentives to
selected officers and employees of the Company and its Subsidiaries; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant an option to the Participant as provided
herein and the Company and the Participant hereby wish to memorialize the terms
and conditions applicable to the Option (as defined below);


NOW, THEREFORE, the parties hereto agree as follows:


1.
Definitions. Capitalized terms not otherwise defined herein shall have the

same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:


(a)    “Agreement” shall mean this Nonqualified Stock Option Agreement including
(unless the context otherwise requires) the Award Notice and the appendix for
non-U.S. Participants attached hereto as Appendix B.
(b)     “Award Notice” shall mean the notice to the Participant.
(c)    “Exercise Price” shall mean the “Exercise Price” listed in the Award
Notice.
(d)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.
(e)    “Participant” shall mean the “Participant” listed in the Award Notice.
(f)    “Restrictive Covenant Violation” shall mean the Participant’s breach of
the Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.
(g)     “Retirement” shall mean the Participant’s termination of employment with
the Company and its Subsidiaries, other than for Cause or while grounds for
Cause exist, due to the Participant’s death or due to or during the
Participant’s Disability, following the date on which (i) the Participant
attained the age of 55 years old, and (ii) the number of completed years of the
Participant’s employment with the Company and/or its Subsidiaries is at least
10.




--------------------------------------------------------------------------------



(h)    “Shares” shall mean the number of shares of Common Stock listed in the
Award Notice as “Number of Shares Subject to Option”.
2.
Grant of Options.

(a)    Effective as of the Date of Grant, for good and valuable consideration,
the Company hereby irrevocably grants to the Participant the right and option
(the “Option”) to purchase all or any part of the Shares, subject to, and in
accordance with, the terms, conditions and restrictions set forth in the Plan
and this Agreement.
(b)    The Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.
(c)    This Agreement shall be construed in accordance and consistent with, and
subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference); and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. In the event of any conflict between one or more of this
Agreement, the Award Notice and the Plan, the Plan shall govern this Agreement
and the Award Notice, and the Agreement (to the extent not in conflict with the
Plan) shall govern the Award Notice.
3.
Exercise Price. The price at which the Participant shall be entitled to

purchase the Shares upon the exercise of the Option shall be the Exercise Price
per share, subject to adjustment as provided in Section 9.


4.
Exercisability of Option.The Option shall become vested and exercisable

in accordance with the schedule set forth on the Award Notice.


5.
Duration of Option. The Option shall be exercisable to the extent and in

the manner provided herein for a period of ten (10) years from the Date of Grant
(the “Option Period”); provided, however, that the Option may be earlier
terminated as provided in Section 7 hereof.
6.
Manner of Exercise and Payment.

(a)
Subject to the terms and conditions of this Agreement and the Plan, the

Option may be exercised by delivery of written or electronic notice to the
Company in the manner prescribed in Section 7(d) of the Plan and as otherwise
set forth by the Committee from time to time. Such notice shall set forth the
number of Shares in respect of which the Option is being exercised and shall be
signed by the person or persons exercising the Option. In the event the Company
has designated an Award Administrator (as defined below), the Option may also be
exercised by giving notice (including through electronic means) in accordance
with the procedures established from time to time by the Award Administrator.
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part, provided that partial
exercise shall be for whole shares of Common Stock only.



3



--------------------------------------------------------------------------------



(b)    Upon exercise of the Option pursuant to Section 6(a), unless otherwise
determined by the Committee, the Company shall withhold a number of Shares
otherwise deliverable to the Participant to pay the full purchase price for the
Shares in respect of which the Option is being exercised and the minimum
applicable withholding taxes, liabilities, and obligations (“Withholding Taxes”)
associated with such exercise (except to the extent the Participant shall have a
written agreement with the Company or any of its Affiliates under which the
Company or an Affiliate of the Company is responsible for payment of taxes with
respect to the issuance of the Shares, in which case the full number of Shares
shall be issued). The number of Shares to be withheld or otherwise used for
payment shall be calculated using the closing price per Share on the New York
Stock Exchange (or other principal exchange on which the Shares then trade) on
the trading day immediately prior to the date of delivery of the Shares.
Notwithstanding the foregoing, unless otherwise determined by the Committee,
Participant may otherwise elect to make all or a portion of such payments in
cash, check, cash equivalent, and/or Shares, or as provided in Section 14(d) of
the Plan.
(c)    Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Sections 6(a) and 6(b) relating to
the Shares in respect of which the Option is being exercised, the Company shall,
subject to the Plan and this Agreement, take such action as may be necessary to
effect the transfer to the Participant of the number of Shares as to which such
exercise was effective.
(d)    The Participant shall not be deemed to be the holder of, or to have any
of the rights and privileges of a stockholder of the Company (including the
right to vote or receive dividends) in respect of, Shares purchased upon
exercise of the Option until (i) the Option shall have been exercised pursuant
to the terms of this Agreement and the Participant shall have paid the full
purchase price for the number of Shares in respect of which the Option was
exercised and any applicable Withholding Taxes and (ii) the Company shall have
issued the Shares in connection with such exercise.
7.
Termination of Employment.

(a)    Subject to Sections 7(c) and 7(d) below, in the event that the
Participant’s employment with the Company and its Subsidiaries is terminated for
any reason, any unvested portion of the Option shall be forfeited and all of the
Participant’s rights hereunder with respect to such unvested portion of the
Option shall terminate as of the effective date of termination (the “Termination
Date”) (unless otherwise provided for by the Committee in accordance with the
Plan).
(b)    If the Participant’s employment is terminated by the Company or any
Subsidiary with Cause or by the Participant when grounds existed for Cause at
the time thereof, the vested and unvested portions of the Option shall terminate
as of the Termination Date.







4



--------------------------------------------------------------------------------



(c)    The Option shall become immediately vested and exercisable as to all of
the Shares subject to the Option if the Participant’s employment with the
Company and its Subsidiaries shall be terminated:


(i)    by the Company or any Subsidiary due to or during Participant’s
Disability or due to Participant’s death; or
(d)    by the Company or any Subsidiary without Cause if such termination of
Participant’s employment occurs within 12 months following a Change in Control
(for the avoidance of doubt, a Change in Control alone shall not, also, result
in any vesting hereunder).
(e)    In the event the Participant’s employment with the Company and its
Subsidiaries is terminated as a result of Participant’s Retirement after the
date that is six months after the Date of Grant, the Option shall continue to
vest and become exercisable, notwithstanding such termination of employment, in
accordance with the schedule set forth in the Award Notice so long as no
Restrictive Covenant Violation occurs, as determined by the Committee, or its
designee, in its sole discretion, prior to the applicable vesting date. As a
pre-condition to a Participant’s right to continued vesting following
Retirement, the Committee, or its designee, may require the Participant to
certify in writing prior to each applicable vesting date that no Restrictive
Covenant Violation has occurred.
(f)    In the event (i) the Participant’s employment with the Company and its
Subsidiaries is terminated by the Company due to death or Disability, each
outstanding vested Option shall remain exercisable for one year thereafter (but
in no event beyond the Option Period) (ii) the Participant’s employment is
terminated due to a Retirement each outstanding vested Option (whether such
Option becomes vested before, on, or after the Termination Date) shall remain
exercisable for five years after the Termination Date (but in no event beyond
the Option Period), and (iii) the Participant’s employment with the Company and
its Subsidiaries is terminated for any other reason (subject to Section 7(b)),
each outstanding vested Option shall remain exercisable for ninety (90) days
thereafter (but in no event beyond the Option Period); provided that, in each
case, the Option Period shall expire immediately upon the occurrence of a
Restrictive Covenant Violation.
(g)    The Participant’s rights with respect to the Option shall not be affected
by any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f)
under the Securities Exchange Act of 1934, as amended, its designee, whose good
faith determination shall be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
employment for purposes of the Option).
8.
Restrictions on Transfer. The Participant may not assign, alienate,

pledge, attach, sell or otherwise transfer or encumber the Option or the
Participant’s right under the Option to receive Shares, except other than by
will or by the laws of descent and distribution

5



--------------------------------------------------------------------------------



and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
an Affiliate; provided that the designation of a beneficiary (if permitted by
the Committee) shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.


9.
Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant

Violation occurs or the Company discovers after a termination of employment that
grounds existed for Cause at the time thereof, then Participant shall be
required, in addition to any other remedy available (on a non-exclusive basis),
to pay to the Company, within 10 business days of the Company’s request to
Participant therefor, an amount equal to the excess, if any, of (a) the
aggregate after-tax proceeds (taking into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) Participant received upon the sale or other disposition of, or
distributions in respect of, the Options and any Shares acquired in respect
thereof over (b) the aggregate Cost (if any) of such Shares. For purposes of
this Agreement, “Cost” means, in respect of any Share, the amount paid by
Participant for the Share (excluding, for the avoidance of doubt, any
Withholding Taxes), as proportionately adjusted for corporate transactions and
other recapitalizations and less the amount of any dividends or distributions
made with respect to the Share; provided that Cost may not be less than zero.
Any reference in this Agreement to grounds existing for a termination of
employment with Cause shall be determined without regard to any notice period,
cure period, or other procedural delay or event required prior to finding of or
termination with, Cause. The Option and all proceeds of the Option shall be
subject to the Company’s Clawback Policy, as in effect from time to time, to the
extent Participant is a director or “officer” as defined under Rule 16a-1(f) of
the Securities Exchange Act of 1934, as amended.


10.
No Right to Continued Employment. Neither the Plan nor this

Agreement nor the Participant’s receipt of the Option hereunder shall impose any
obligation on the Company or any Affiliate to continue the employment or
engagement of the Participant. Further, the Company or any Affiliate (as
applicable) may at any time terminate the employment or engagement of such
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.


11.
Adjustments. The terms of this Agreement, including, without limitation,

(a) the number of Shares subject to the Option and (b) the Exercise Price
specified herein, shall be subject to adjustment in accordance with Section 12
of the Plan.


12.
Award Subject to Plan. By entering into this Agreement, the Participant

agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option granted hereunder is subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.


13.
Severability. Should any provision of this Agreement be held by a court


6



--------------------------------------------------------------------------------



of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


14.
Governing Law; Venue; Language. This Agreement shall be governed

by and construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of the Participant, the
Company, and any transferees who hold a portion of the Option pursuant to a
valid assignment, hereby submits to the exclusive jurisdiction of such courts
for the purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company, and any transferees who hold a portion of the Option
pursuant to a valid assignment hereby irrevocably waives (a) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action, or proceeding arising out of or relating to this Agreement brought in
any court of competent jurisdiction in the State of Delaware or the State of New
York, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial. If the Participant has received a copy of this Agreement (or the
Plan or any other document related hereto or thereto) translated into a language
other than English, such translated copy is qualified in its entirety by
reference to the English version thereof, and in the event of any conflict the
English version will govern.


15.
Successors in Interest. Any successor to the Company shall have the

benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.


16.
Data Privacy Consent. The Participant hereby explicitly and

unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this Agreement
and any other Option grant materials by and among, as applicable, the
Participant’s employer or contracting party (the “Employer”) and the Company for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company may hold certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
work location and phone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, hire date, any shares of
stock or directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, now or in

7



--------------------------------------------------------------------------------



the future, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
status or service and career with the Employer will not be adversely affected;
the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Options or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.


17.    Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.
18.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Option evidenced
hereby, the Participant expressly acknowledges that (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of the Option is a one-time benefit that does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) all determinations with respect to future option grants, if
any, including the grant date, the number of Shares granted, the exercise price
and the exercise date or dates, will be at the sole discretion of the Company;
(d) the Participant’s participation in the Plan is voluntary; (e) the value of
the Option is an extraordinary item of compensation that is outside the scope of
the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
Options are not part of normal or expected compensation for any purpose and are
not to be used for calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, the Participant waives any claim on such

8



--------------------------------------------------------------------------------



basis and, for the avoidance of doubt, the Option shall not constitute an
“acquired right” under the applicable law of any jurisdiction; (g) if the
underlying Shares do not increase in value, the Option will have no value; (h)
if the Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the exercise price; and (i)
the future value of the underlying Shares is unknown and cannot be predicted
with certainty. In addition, the Participant understands, acknowledges and
agrees that the Participant will have no rights to compensation or damages
related to option proceeds in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.
19.
Award Administrator. The Company may from time to time designate a

third party (an “Award Administrator”) to assist the Company in the
implementation, administration and management of the Plan and any Options
granted thereunder, including by sending Award Notices on behalf of the Company
to Participants, and by facilitating through electronic means acceptance of
Agreement by Participants and Option exercises by Participants.


20.
Book Entry Delivery of Shares. Whenever reference in this Agreement is

made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.


21.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
22.    Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting this Option (including through electronic means), the
Participant agrees to be bound by the terms, conditions, and restrictions set
forth in the Plan, this Agreement, and the Company’s policies, as in effect from
time to time, relating to the Plan. The Participant's rights under the Option
will lapse ninety (90) days from the Date of Grant, and the Option will be
forfeited on such date if the Participant shall not have accepted this Agreement
by such date. For the avoidance of doubt, the Participant's failure to accept
this Agreement shall not affect the Participant’s continuing obligations under
any other agreement between the Company and the Participant.
23.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
24.    Appendices For Non-U.S. Participants. Notwithstanding any provisions in
this Agreement, Participants residing and/or working outside the United States
shall be subject

9



--------------------------------------------------------------------------------



to the Terms and Conditions for Non-U.S. Participants attached hereto as
Appendix B and to any Country-Specific Terms and Conditions for the
Participant's country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.
25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
26.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.
[Signatures follow]



10



--------------------------------------------------------------------------------





 
HILTON WORLDWIDE HOLDINGS INC.
 


By:
 
 
Christopher J. Nassetta
 
President and Chief Executive Officer
 




By:
 
 
Matthew Schuyler
 
Executive Vice President and Chief Human Resources Officer











Acknowledged and Agreed
as of the date first written above:




Participant ES
______________________________
Participant Signature






--------------------------------------------------------------------------------

Appendix A - 1

APPENDIX A
Restrictive Covenants


1.
Non-Competition; Non-Solicitation.

(a)    Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and accordingly agrees as
follows:
(i)    During Participant’s employment with the Company or its Affiliates (the
“Employment Term”) and for a period that ends on the later of (A) one year
following the date Participant ceases to be employed by the Company or any
Affiliate or (B) the last date any portion of the Award granted under this
Agreement is eligible to vest if Participant ceases to be employed by the
Company or any Affiliate as a result of the Participant’s Retirement (the
“Restricted Period”), Participant will not, whether on Participant’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company or any Affiliate during the one-year period preceding
Participant’s termination of employment.
(ii)    During the Restricted Period, Participant will not directly or
indirectly:
(A)    engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant's employment, for a Competitor;
(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate in any manner to the Business;
(C)    acquire a financial interest in, or otherwise become actively involved
with, a Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(D)    intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.


(iii)    Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if Participant (i) is not a controlling person
of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person.




--------------------------------------------------------------------------------

Appendix A - 2

(iv)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(A)    solicit or encourage any executive-level employee of the Restricted
Group, with whom Participant has had material business contact during the
Employment Term or, if no longer an employee, in the one year prior to the
termination of Participant’s employment with the Company or any of its
Subsidiaries to leave the employment of the Restricted Group to become
affiliated in any respect with a Competitor or otherwise be engaged in the
Business; or
(B)    hire any such executive-level employee to become affiliated in any
respect with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any Affiliate or (y) left the employment of the
Restricted Group within one year after, the termination of Participant’s
employment with the Company or any Affiliate.
(v)    For purposes of this Agreement:
(A)    “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, their respective
Affiliates, provided, however, that for the purposes of this definition, an
“Affiliate” shall not include any portfolio company of The Blackstone Group L.P.
or its Affiliates(other than the Company and its Subsidiaries).
(B)    “Business” shall mean the business of owning, operating, managing and/or
franchising hotel and lodging properties and timeshares.
(C)    “Competitor” shall mean (x) during the Employment Term and, for a period
of six months following the date Participant ceases to be employed by the
Company, any person engaged in the Business and (y) thereafter, any major global
hotel brand engaged in the Business, including Intercontinental Hotels Group,
Marriot International Wyndham Worldwide, Choice Hotels International, Accor
Company, Starwood Hotels & Resorts, Best Western Company, Carlson Hospitality
Company, Hyatt, G6 Hospitality and LQ Management LLC.
(b)    It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction






--------------------------------------------------------------------------------

Appendix A - 3

cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.
Notwithstanding the foregoing, if Participant’s principal place of employment on
the date hereof is located in Virginia, then then this Section 1(b) of this
Appendix A shall not apply following Participant’s termination of employment to
the extent any such provision is prohibited by applicable Virginia law.
(c)    The period of time during which the provisions of this Section 1 shall be
in effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.


(d)    Notwithstanding the foregoing, if Participant’s principal place of
employment on the date hereof is located in California or any other jurisdiction
where any provision of this Section 1 is prohibited by applicable law, then the
provisions of this Section 1 shall not apply following Participant’s termination
of employment to the extent any such provision is prohibited by applicable law.
2.
Confidentiality; Non-Disparagement; Intellectual Property.

(a)    Confidentiality.
(i)    Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any Affiliate (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information --including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
(ii)    “Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required,






--------------------------------------------------------------------------------

Appendix A - 4

and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
(iii)    Except as required by law, Participant will not disclose to anyone,
other than Participant’s family (it being understood that, in this Agreement,
the term “family” refers to, Participant’s spouse, minor children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).
(iv)    Upon termination of Participant’s employment with the Company or any
Affiliate for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.
(b)    Non-Disparagement. During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any
governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or (iv)
after the Restricted Period, for any legitimate business reason.
(c)    Intellectual Property.
(i)    If Participant has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to Participant’s employment by the Company or any
Affiliate, that are relevant to or implicated by such employment (“Prior
Works”), Participant hereby grants the Company a perpetual, non-






--------------------------------------------------------------------------------

Appendix A - 5

exclusive, royalty-free, worldwide, assignable, sublicensable license under all
rights and intellectual property rights (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) therein for all purposes in connection with the Company’s current
and future business.
(ii)    If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.
(iii)    Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.
(iv)    Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.
The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).








--------------------------------------------------------------------------------

Appendix B - 1

APPENDIX B


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS




Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Nonqualified Stock Option Agreement.


1.Responsibility for Taxes. This provision supplements Section 6 of the
Nonqualified Stock Option Agreement:
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends and/or any other distributions; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by:
(i)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or
(ii)withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization) without
further consent; or




--------------------------------------------------------------------------------

Appendix B - 2

(iii)withholding in Shares to be issued upon exercise of the Option;
provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods (i)
and (ii) above.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the portion of the Option that is exercised, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items
(d)The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(e) Notwithstanding anything to the contrary in the Plan or in Section 16(b) of
the Nonqualified Stock Option Agreement, if the Company is required by
applicable law to use a particular definition of fair market value for purposes
of calculating the taxable income for the Participant, the Company shall have
the discretion to calculate the Shares to be withheld to cover any Withholding
Taxes by using either the price used to calculate the taxable income under
applicable law or by using the closing price per Share on the New York Stock
Exchange (or other principal exchange on which the Shares then trade) on the
trading day immediately prior to the date of delivery of the Shares.
2.    Nature of Grant. This provision supplements Section 18 of the Nonqualified
Stock Option Agreement:
In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
(a)the Option grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Affiliate;
(b)the Option and the Shares subject to the Option, and the income and value of
same, are not intended to replace any pension rights or compensation;






--------------------------------------------------------------------------------

Appendix B - 3

(c)unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of an Affiliate;
(d)for purposes of the Option, the Termination Date shall be the date the
Participant is no longer actively providing services to the Company or its
Affiliates (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Option under
the Plan, if any, will terminate and the Participant’s right to exercise any
vested Option, if any, will be measured as of such date and will not be extended
by any notice period (e.g., the Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of the Option grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);
(e)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Common Stock;
and
(f)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to the Participant pursuant to the exercise of the Option or the subsequent
sale of any Shares acquired upon exercise.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Options) under the Plan during such times as the Participant is considered to
have “inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant is responsible for
ensuring compliance with any applicable restrictions and is advised to consult
his or her personal legal advisor on this matter.
4.    Termination of Employment. This provision supplements Section 7 of the
Nonqualified Stock Option Agreement:
Notwithstanding anything in this Section 7, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that likely would result in the favorable treatment
that applies to the Option when the Participant terminates






--------------------------------------------------------------------------------

Appendix B - 4

employment as a result of the Participant’s Retirement being deemed unlawful
and/or discriminatory, the provisions of this Section 7 regarding the treatment
of the Option when the Participant terminates employment as a result of the
Participant’s Retirement shall not be applicable to the Participant and the
remaining provisions of this Section 7 shall govern.






APPENDIX C


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS




Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Nonqualified Stock Option Agreement and the
Terms and Conditions for Non-U.S. Participants.


Terms and Conditions


This Appendix C includes additional terms and conditions that govern the Option
if the Participant resides and/or works in one of the countries listed below. If
the Participant is a citizen or resident of a country (or is considered as such
for local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Company will, in its discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix C as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Option is exercised or the
Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.


SINGAPORE




Notifications


Securities Law Information. The grant of Option is being made to the Participant
in reliance on the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that the Option is subject to section 257
of the SFA and the Participant should not make any subsequent sale in Singapore,
or any offer of such subsequent sale of the Shares underlying the Option, unless
such sale or offer in Singapore is made: (1) after 6 months of the date of grant
of the Option to the Participant; or (2) pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore Affiliate are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g.,
Option granted under the Plan or Shares) in the Company or any Affiliate, (ii)
any change in previously-disclosed interests (e.g., sale of Shares), of (iii)
becoming a director, associate director or shadow director of an Affiliate in
Singapore, if the individual holds such an interest at that time.




UNITED ARAB EMIRATES




Notifications


Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Option Documents”), are intended
for distribution only to such Eligible Persons and must not be delivered to, or
relied on by, any other person. The United Arab Emirates securities or
financial/economic authorities have no responsibility for reviewing or verifying
any Option Documents and have not approved the Option Documents nor taken steps
to verify the information set out in them, and thus, are not responsible for
their content.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges that if he or
she does not understand the contents of the Option Documents, the Participant
should consult an authorized financial advisor.




UNITED KINGDOM




Terms and Conditions


Responsibility for Taxes. This provision supplements Section 1 of the Terms and
Conditions for Non-U.S. Participants:


If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the UK tax year in which the event giving rise to the
liability occurs or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will
bear interest at the then-current Official Rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 1 of the Terms and Conditions for Non-U.S. Participants.


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 1 of the Terms and Conditions
for Non-U.S. Participants.






